DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The arguments and amendments filed 8/1/2022 were received and fully considered.  Claims 1-20 are pending.  Claims 7-8, 14-15 and 19-20 are amended.  Claims 1-20 are now under consideration.
The previous 112 lack of antecedent basis rejection is withdrawn in light of the amendments.
Response to Arguments
The previous 112 rejection on the limitation involving “two angles” is withdrawn.
The previous 112 rejection on the limitation  “the throat matches an internal diameter of the oxygen pipe” is maintained since the term “the throat” implies the diameter of the entire throat must match the diameter of the internal diameter of the oxygen pipe, however the throat according the specification and drawings increases in diameter along its length and thus the entire throat does not have the same diameter as the oxygen pipe along its entire length.  The examiner suggests -the inlet of the throat matches an internal diameter of the oxygen pipe-.
Regarding applicant’s argument that Bodelin fails to disclose a discharge block having a diverging section and a discharge that forms a final outlet with respect to a fuel pipe and oxygen pipe, the examiner notes that Bodelin teaches a discharge block (102) having a diverging section (105-109) and a discharge (109) that forms a final outlet with respect to a fuel pipe (3) and oxygen pipe (7).
Regarding applicant’s arguments that neither Bodelin, Anderson and Reid whether taken individually or in combination teaches:
(a) the discharge block is configured with two angles that facilitate conditions for eliminating recirculation, 
(b) wherein the two angles are matched to an expansion rate of the products of combustion to maintain a positive pressure throughout a final discharge from the final outlet.  
The examiner notes that Bodelin teaches two angles, considering the broadness of this limitation the two angles could be formed anywhere and at any angle, an angle must have a point that two lines intersect, in the rejection the first angle starts from the point 105, where the two lines of the angle are the lines extending along 107 and the imaginary line extending from the outer dimeter of 101, the second angle starts from point 106, where the two lines of the angle are the line extending along 108 and the other line could be extending anywhere even along 108 again giving an angle of 0° as the claims are overly broad with respect to the angles.  
In combination with Anderson, Bodelin teaches (a) as follows: Bodelin discloses the angles but does not explicitly explain that the angles facilitate conditions for eliminating recirculation, however Anderson teaches that a gradual increasing cross-sectional area of the throat eliminates recirculation (see column 5, lines 27- 35) and when combined with Bodelin would teach (a), the motivation being to eliminate recirculation which could harm the burner tip.
In combination with Reid, Bodelin teaches (b) as follows: Bodelin discloses the angles but does not explicitly explain that the angles are matched to an expansion rate of the products of combustion to maintain a positive pressure throughout a final discharge from the final outlet, however Reid teaches controlling the expansion rate of the products of combustion to maintain a positive pressure by using a specific shape (see column 6, lines 3-6) and as seen from figure 3, this shape is an increasing diameter shape, furthermore one having ordinary skill in the art would learn from Reid to that the shape of the throat of a burner can be manipulated to control the expansion rate of the products of combustion to maintain a positive pressure throughout a final discharge from the final outlet and thus when combined with Bodelin would teach (b).
Regarding applicant’s arguments that Bodelin fails to disclose a burner that is inserted into the discharge block, the examiner notes that the burner (at least 100) is inserted into the discharge block (102).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 14-15 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 7-8, 14-15 and 19-20 recite “the throat matches an internal diameter of the oxygen pipe”, it is unclear at which point of the throat and oxygen pipe the diameters match since the throat increases in diameter along the length of the throat and the claim implies the entirety of the throat diameter matches the internal diameter of the oxygen pipe.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bodelin et al (US Patent No. 6,193,173) in view of Anderson et al (US Patent No. 6,233,974) and Reid et al (US Patent No. 4,067,681).
Regarding claims 1-4, 9-11 and 16:
	Bodelin teaches a forehearth (see column 1, lines 7-10) comprising a coaxial fuel and oxygen pipe apparatus (1, although the embodiment in figure 2 is being used, similar features not shown in figure 2 are being given the reference numerals from figure 1 to convenience), comprising: a fuel pipe (3) and an oxygen pipe (7), wherein the fuel pipe is contained within the oxygen pipe (see figure 1) and the oxygen pipe comprises an internal diameter that is continuous without diameter changes along a length of the oxygen pipe and wherein the fuel pipe comprises an internal diameter that is continuous without diameter variations along a length of the fuel pipe (see figure 1); and a discharge block (102) having a diverging section (105-109) and a discharge (109) that forms a final outlet with respect to the fuel pipe and the oxygen pipe, wherein the discharge block is configured with two angles (107 with reference to the point 105 and the extension of the diameter that 105 comes from, and 108 with reference to the point 106 and its extension) and a burner (1) that is inserted into the discharge block (see figure 1) wherein oxygen enters the oxygen pipe through the burner at a right angle to a longitudinal axis of the burner (see figure 1) and fuel enters the fuel pipe axially through the burner (see figure 1), wherein the fuel pipe extends beyond the oxygen pipe (see figure 1).
	Bodelin does not explicitly teach the angles facilitate conditions for eliminating recirculation, wherein the two angles are matched to an expansion rate of the products of combustion to maintain a positive pressure throughout a final discharge from the final outlet.
	Anderson teaches a burner similar to Bodelin including eliminating recirculation of particulates and combustion gases back to the fuel tip using a gradual transition, similar to that of Bodelin (see column 5, lines 27- 35 and figure 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bodelin with the teachings of Anderson to shape the transition area of Bodelin to eliminate recirculation in order to prevent deposits from forming on the fuel tip. (Also see for motivation EP1112972A1 abstract where preventing recirculation reduces the amount of glass build-up at the burner hole as well)
	Reid teaches a combustion burner device similar to Bodelin including controlling the rate of expansion of combustion products using angles to maintain a positive pressure (see column 6, lines 3-6).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bodelin with the teachings of Reid to include controlling the rate of expansion of combustion products in order to minimize the turbulence and associated pressure loss.

Regarding claims 5, 12 and 17:
	Bodelin modified above teaches the fuel pipe is setback from the diverging section of the discharge block (see figure 2 where the fuel pipe 100 is back from the diverging portion which starts at 105).

Regarding claims 6-8, 13-15 and 18-20:
	Bodelin modified above teaches the discharge block is operable to accept the fuel pipe (see figure 1), and the throat matches an internal diameter of the oxygen pipe (see figure 1 where although the throat, which begins at 105, is slightly larger than the oxygen pipe due to the thickness of the pipe, the examiner notes that this difference is negligible and one having ordinary skill in the art would know to make these diameters match to reduce any corners of the oxygen pipe which could add unwanted turbulence).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762